                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

CRUZ VALDEZ-GONZALES,
TATIANA CASAS, and
MARVIN MENDEZ,

       Plaintiffs,
v.                                                           Cause No. 1:17-cv-00799-KG-KBM

PATRICK M. CONWAY, JR. and
FORWARD AIR SOLUTIONS INC.,

       Defendants.

                         ORDER OF DISMISSAL WITH PREJUDICE

       THIS MATTER having come before the Court on the Joint Motion to Dismiss with

Prejudice (Doc. 53) filed by Plaintiffs, Cruz Valdez-Gonzalez, Tatiana Casas, and Marvin Mendez,

by and through their attorneys of record, MCBRIDE, SCICCHITANO & LEACOX, P.A. (Nicholas

Norden, Esq.), and Defendants Forward Air Solutions, Inc. and Patrick Conway, by and through

their attorneys, BUTT THORNTON & BAEHR PC (Raúl P. Sedillo and Jay J. Athey), the Court having

reviewed the Motion and being otherwise fully advised in the premises, finds that the Motion is

well taken and should be granted.

       IT IS THEREFORE ORDERED ADJUDGED AND DECREED that Plaintiffs Cruz

Valdez-Gonzalez, Tatiana Casas, and Marvin Mendez’s claims against Defendants Forward Air

Solutions, Inc. and Patrick Conway, together with all claims that could have been asserted therein,

be and are hereby dismissed with prejudice. Each party will bear its own costs and fees.




                                             UNITED STATES DISTRICT JUDGE
SUBMITTED BY:

MCBRIDE, SCICCHITANO & LEACOX, P.A.

/s/ Electronically approved on 10/18/18
Nicholas A. Norden, Esq.
2155 Louisiana Blvd NE Ste 2200
Albuquerque, NM 87110-5480
Telephone:      (505) 338-6945
Facsimile:      (505) 339-6949
nnorden@williammcbride.com
Attorneys for Plaintiffs

AND

BUTT THORNTON & BAEHR PC

 /s/ Raúl P. Sedillo
Raúl P. Sedillo
Jay J. Athey
PO Box 3170
Albuquerque, NM 87190-3170
Telephone: (505) 884-0777
Facsimile: (505) 889-8870
rpsedillo@btblaw.com
jjathey@btblaw.com
Attorneys for Defendants
Forward Air Solutions, Inc. and
Patrick Conway




                                          2
